DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney John A. LeBlanc (Reg#64611) on 2/23/2021.

The application has been amended as follows: 
1.	(Currently Amended) A mobile electronic device comprising:
a housing comprising a first side wall and a second side wall located on an opposite side of the first side wall; and
a first nonconductive structure disposed along 
wherein the first side wall includes a first recess formed at a first inner surface of the first side wall, 
first nonconductive structure includes a first opening corresponding to the first recess,
wherein a second recess is formed on a second inner surface of the second side wall,
wherein the housing comprises a metallic material, and
wherein each of the first recess and the second recess includes a first area in which an anodizing layer is formed on the metallic material and a second area, which is located adjacent to the first area, in which the metallic material is exposed.
2.	(Currently Amended) The mobile electronic device of claim 1, further comprising: 
a second nonconductive structure disposed along the second side wall in the housing. 
3.	(Currently Amended) The mobile electronic device of claim 2, 

wherein the second nonconductive structure includes a second opening corresponding to the second recess.
4.	(Currently Amended) The mobile electronic device of claim 1, wherein the second area of the first recess and the second area of the second recess correspond to areas of the housing exposed to an electrical charge applied by a jig during an anodizing process.

 1, wherein each of the first recess and the second recess further includes a third area in which the anodizing layer is removed after the anodizing layer is formed via an anodizing process.
6.	(Currently Amended) The mobile electronic device of claim 1, wherein at least one antenna is electrically connected to the second area.
7.	(Currently Amended) The mobile electronic device of claim 1, further comprising a conductive layer disposed on the second area.
8.	(Currently Amended) The mobile electronic device of claim 1, wherein the second area of each of the first recess and the second recess has no anodizing layer formed thereon.
9.	(Currently Amended) The mobile electronic device of claim 3, wherein the second opening forms at a portion of the second inner surface of the second side wall.
10.	(Currently Amended) The mobile electronic device of claim 1, further comprising a third recess formed on the first inner surface of the first side wall, the third recess being disposed at a specific distance from the first recess.
11.	(Currently Amended) The mobile electronic device of claim 10, wherein the first nonconductive structure includes a third opening formed at a portion of a third inner surface corresponding to the third recess of the first side wall.
12.	(Currently Amended) The mobile electronic device of claim 1, wherein at least part of the first side wall, at least part of the second side wall, or a rear surface of the mobile electronic device includes an anodizing layer.

a housing including a side wall with an outer surface and an inner surface, the inner surface of the side wall including a recess formed therein, the housing including a conductive portion used to transmit and/or receive a wireless signal; and
a non-conductive member disposed on the inner surface of the side wall, the non-conductive member including an opening formed therein and substantially aligned with the recess,
wherein an area of the inner surface of the side wall corresponding to the recess includes a first area on which an anodized layer is formed, and a second area substantially surrounded by the first area, and 
wherein the anodized layer is not formed on the second area. 
21.	(Cancelled) 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/300397, filed on 11/6/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2020, 7/24/2020 & 12/29/2020 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 2/23/2021 has been recorded and accepted.

Reason for Allowance
Claims 1-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A mobile electronic device comprising:
a housing comprising a first side wall and a second side wall located on an opposite side of the first side wall; and
a first nonconductive structure disposed along the first side wall in the housing, 
wherein the first side wall includes a first recess formed at a first inner surface of the first side wall, 
wherein the first nonconductive structure includes a first opening corresponding to the first recess,
wherein a second recess is formed on a second inner surface of the second side wall,
wherein the housing comprises a metallic material, and
wherein each of the first recess and the second recess includes a first area in which an anodizing layer is formed on the metallic material and a second area, which is located adjacent to the first area, in which the metallic material is exposed.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the mobile electronic device comprising a housing comprising a first side wall and a second side wall located on an opposite side of the 
One of the close prior art of record is Rodgers US Pub 2011/0096472 (provided in the IDS).
Rodgers does not teach or suggest all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant, specifically, Rodgers does not teach at least the following: at least the arrangment of the first nonconductive structure includes a first opening corresponding to the first recess of the first inner surface of the first side wall and a second recess is formed on a second inner surface of the second side wall furthermore Rodgers does not teach the housing comprises a metallic material, and wherein each of the first recess and the second recess includes a first area in 
Another close prior art of record is Ishikura US Pub 2015/0061476.
Ishikura teaches how the side walls comprises recess and aligned with another structure provided within. 
Ishikura does not teach or suggest all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant, specifically, Rodgers does not teach at least the following: at least the arrangement of the first nonconductive structure includes a first opening corresponding to the first recess of the first inner surface of the first side wall and a second recess is formed on a second inner surface of the second side wall furthermore Rodgers does not teach the housing comprises a metallic material, and wherein each of the first recess and the second recess includes a first area in which an anodizing layer is formed on the metallic material and a second area, which is located adjacent to the first area, in which the metallic material is exposed. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Another close prior art of record is Browning US Pub 2013/0319865 (provided in the IDS).

Browning does not teach or suggest all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant, specifically, Browning does not teach at least the following: at least the arrangement of the first nonconductive structure includes a first opening corresponding to the first recess of the first inner surface of the first side wall and a second recess is formed on a second inner surface of the second side wall furthermore Rodgers does not teach the housing comprises a metallic material, and wherein each of the first recess and the second recess includes a first area in which an anodizing layer is formed on the metallic material and a second area, which is located adjacent to the first area, in which the metallic material is exposed. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 20 the prior art of record, individually or in combination does not teach or fairly suggest:
A portable communication device comprising:
a housing including a side wall with an outer surface and an inner surface, the inner surface of the side wall including a recess formed therein, the housing including a conductive portion used to transmit and/or receive a wireless signal; and
a non-conductive member disposed on the inner surface of the side wall, the non-conductive member including an opening formed therein and substantially aligned with the recess,
wherein an area of the inner surface of the side wall corresponding to the recess includes a first area on which an anodized layer is formed, and a second area substantially surrounded by the first area, and 
wherein the anodized layer is not formed on the second area.
The primary reasons for allowance for independent claim 20 is similar to the one indicated under claim 1 since both comprises a similar structure of the side wall, non-conductive member and the structure of the recess as claimed. Furthermore, the closest prior arts of records are the same as the ones indicated under claim 1. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841